Exhibit 10.17

 

Summary of Executive Officers Compensation 

Base Salary

The following table sets forth the base salary for each named executive officer
of Sanchez Production Partners GP LLC, the general partner of Sanchez Production
Partners LP (the “Partnership”).  Each person is an employee of Sanchez Oil &
Gas Corporation (“SOG”) and provides services to the Partnership, with the
amounts listed being the portion of the salary allocated to the Partnership,
effective as of January 1, 2016.

 

 

 

Sanchez Production Partners LP, Officer

Base Salary

Gerald F. Willinger

Chief Executive Officer

$600,000

Charles C. Ward

Chief Financial Officer, Treasurer, and Secretary

$275,000

Patricio D. Sanchez

Chief Operating Officer

$400,000

Kirsten Hink

Chief Accounting Officer

$46,750

 

Other Benefits

SOG does not maintain a defined benefit pension plan for its employees because
it believes that such plans primarily reward longevity rather than performance.
SOG provides a basic benefits package generally to all employees, which includes
a 401(k) plan and health, disability and life insurance. In its discretion, SOG
and/or the board of directors of the Partnership’s general partner may award the
named executive officers cash bonuses and/or equity compensation.



--------------------------------------------------------------------------------